Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 6/3/2021 in which Claims 1, 3, 6-10, 13, 14 are pending.
Response to Arguments
2.	Applicant's arguments filed 6/3/2021 have been fully considered but they are not persuasive. Applicant argues that Kim fails to teach inflected portions and extension portions extended without an inflection between neighboring inflected portions. Examiner can find no support for the claim limitation and has broadly interpreted the extension portions of Kim, as annotated below, in light of the 112, 1st rejection where the sensor electrode 310, may include a first mesh pattern 210 extending substantially in one direction (e.g., the first direction D1) and a second mesh pattern 220 connecting adjacent first mesh patterns 210 along a direction (e.g., the second direction D2) that intersects the extending direction of the first mesh pattern 210 (see ¶ 0076). Therefore, Examiner maintains Kim for the inflected portions and extension portions extended without an inflection between neighboring inflected portions where the extension portions depict a shape different from the bend of the inflection portion and as such meet the claim limitations.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claim 1 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner can find no explicit recitation in the specification that the extension portions are extended without an inflection.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 6, 8, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Publication 2017/0139525 to Jo et al (“Jo”) in view of U.S. Patent Publication 2018/0059837 to Kim et al (“Kim”).
a touch sensor, comprising: a substrate layer; a plurality of sensing electrodes on the substrate layer (touch display 300 includes a base substrate 310…a touch panel 330…the touch panel 330 may include a plurality of touch electrodes TE, see ¶ 0054-0055; Fig. 2); and 



    PNG
    media_image1.png
    611
    1091
    media_image1.png
    Greyscale

Jo teaches a dummy line between sensing electrodes and the dummy line extending along a boundary of the sensing electrode (the first to third touch electrodes TA, TB, and TC [sensing electrodes] are included in a single touch panel where the first touch electrode TA and the second touch electrode TB operate in conjunction with the first touch operation (the general touch operation) associated with the first touch input member…the first to fourth dummy electrodes TD1 to TD4 are disposed between the first and second sub electrodes TA1 and TA2 and the second touch electrode TB, see ¶ 0111-0112; Fig. 16), wherein the dummy line is a conductive pattern that is electrically and physically separated from the sensing electrodes (first to fourth dummy electrodes TD1 to TD4 may not be connected any electrodes [sensing electrodes] or any lines, and, as such, may be electrically floated [electrically and physically separated from sensing electrodes], see ¶ 0111; Fig. 16);
Jo teaches wherein the sensing electrodes include first sensing electrodes arranged along a first direction that is parallel to a top surface of the substrate layer, and second sensing electrodes arranged along a second direction that is parallel to the top surface of the substrate layer to cross the first direction (touch display 300 includes a base substrate 310…a touch panel 330…the touch panel 330 may include a plurality of touch electrodes TE; the touch panel 330 includes a plurality of touch cells arranged in a first direction D1 and a second direction D2, see ¶ 0054-0055; Figs. 2 & 3);
Jo teaches the first sensing electrodes have an island pattern shape, and the second sensing electrodes are connected to each other by connecting portions extending in the second direction (Figure 16 illustrates first touch electrodes TA1, TA2 [first sensing electrodes] have an island shape, e.g. not connected to a neighboring/adjacent electrode; Figure 3 illustrates second touch electrodes TB connected to one another in the second direction D2, see ¶ 0055-0056; Fig. 3);
Jo teaches the boundary of each of the first and second sensing electrodes has a wavy shape or a saw-tooth shape; the dummy line has a wave form which is the same as that of the boundary of the sensing electrode (the first ; 
Jo further teaches the sensing electrodes and the dummy line are disposed at the same level (the first to fourth dummy electrodes TD1 to TD4 may be disposed on the same plane as the first and second sub electrodes TA1 and TA2 of the first touch electrode TA, the second touch electrode TB, see ¶ 0074);
Jo further teaches the dummy line extends only between the sensing electrodes neighboring each other (The first dummy electrode TD1 is disposed between a first inclined portion of the first sub electrode TA1 and a first inclined portion of the second touch electrode TB, the second dummy electrode TD2 is disposed between a first inclined portion of the second sub electrode TA2 and a third inclined portion of the second touch electrode TB, the third dummy electrode TD3 is disposed between a second inclined portion of the first sub electrode TA1 and a second inclined portion of the second touch electrode TB, and the fourth dummy electrode TD4 is disposed between a second inclined portion of the second sub electrode TA2 and a fourth inclined portion of the second touch electrode TB; Figure 16 illustrates dummy electrodes TD1-TD4 .
Jo fails to disclose the sensing electrodes include electrode lines therein, the electrode lines each extending in a wavy shape or a saw-tooth shape therein comprising inflected portions and extension portions extended without an inflection between neighboring inflected portions, and connecting patterns therein which connect the electrode lines neighboring each other; the connecting patterns comprise first connecting patterns combined with the inflected portions of the electrode lines and second connecting patterns combined with the extension portions of the electrode lines.
Kim teaches the sensing electrodes include electrode lines therein, the electrode lines each extending in a wavy shape or a saw-tooth shape therein comprising inflected portions and extension portions extended without an inflection between neighboring inflected portions (each of the plurality of first mesh patterns may have…a zig-zag shape, see ¶ 0023; sensing electrode 310 may include a first mesh pattern 210 extending substantially in one direction (e.g., the first direction D1) and a second mesh pattern 220 connecting adjacent first mesh patterns 210 along a direction (e.g., the second direction D2) that intersects the extending direction of the first mesh pattern 210…the first mesh pattern 210 may extend [extension portions] in a zig-zag pattern along the first direction D1...the second mesh pattern 220 may branch off from a different predetermined portion of the first mesh pattern 210 and extend therefrom, see ¶ 0072-0073; Fig. 4; sensor electrode 310, may include a first mesh pattern 210 st rejection, Examiner broadly interprets the extension portions depicting a shape different from the bend of the inflection portion, and 
connecting patterns therein which connect the electrode lines neighboring each other (a second mesh pattern 220 [connecting patterns] connecting adjacent first mesh patterns 210 along a direction (e.g. the second direction D2) that intersects the extending direction of the first mesh pattern 210, see ¶ 0072; Fig. 4); 
the connecting patterns comprise first connecting patterns combined with the inflected portions of the electrode lines and second connecting patterns combined with the extension portions of the electrode lines (Figure 4 illustrated below shows alternating connecting patterns between the first electrode patterns (210), inflected portions (bent point) of the first mesh pattern 210 and the second mesh pattern forms the second mesh patterns connect in the extension portions (illustrated below) of the first mesh pattern 210, see ¶ 0072-0076; Fig. 4).

    PNG
    media_image2.png
    490
    476
    media_image2.png
    Greyscale

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the sensing electrodes include electrode lines therein, the electrode lines each extending in a wavy shape or a saw-tooth shape therein comprising inflected portions and extension portions between neighboring inflected portions, and connecting patterns therein which connect the electrode lines neighboring each other; the connecting patterns comprise first connecting patterns combined with the inflected portions of the electrode lines and second connecting patterns combined with the extension portions of the electrode lines. The suggestion/motivation would have been in order to provide a touch panel with improved display quality (see ¶ 0002).
bridge electrodes electrically connecting the first sensing electrodes neighboring each other (The first sub electrode TA1 and the second sub electrode TA2 are connected to each other by the first to fourth bridges BR1 to BR4; Figure 16 illustrates bridges BR1 - BR4 connecting first electrodes TA1 and TA2, see ¶ 0093; Fig. 16). 
As to Claim 8, depending from Claim 1, Jo teaches wherein dummy regions are defined between the boundaries of the sensing electrodes neighboring each other (The first dummy electrode TD1 is disposed between a first inclined portion of the first sub electrode TA1 and a first inclined portion of the second touch electrode TB, the second dummy electrode TD2 is disposed between a first inclined portion of the second sub electrode TA2 and a third inclined portion of the second touch electrode TB, the third dummy electrode TD3 is disposed between a second inclined portion of the first sub electrode TA1 and a second inclined portion of the second touch electrode TB, and the fourth dummy electrode TD4 is disposed between a second inclined portion of the second sub electrode TA2 and a fourth inclined portion of the second touch electrode TB; Figure 16 illustrates dummy electrodes TD1-TD4 extending between neighboring first sub electrode TA1 and second electrode TB or first sub electrode TA1 and second electrode TB, see ¶ 0111; Fig. 16). Examiner interprets the dummy region as the region between the first electrode patterns TA1, TA2 and second electrode TB. 
As to Claim 14, depending from Claim 1, Jo teaches an image display device including the touch sensor (touch display 300 includes a base substrate .
7.	Claims 3, 7, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0139525 to Jo et al (“Jo”) in view of U.S. Patent Publication 2018/0059837 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2014/0198268 to Sugita et al (“Sugita”).
As to Claim 3, depending from Claim 1, Jo and Kim fail to teach wherein the sensing electrodes are arranged along a first direction and a second direction which are parallel to a top surface of the substrate layer to cross each other; and the dummy line extends in a diagonal direction relative to the first direction or the second direction. Sugita teaches wherein the sensing electrodes are arranged along a first direction and a second direction which are parallel to a top surface of the substrate layer to cross each other (the X-coordinate of the fingertip 70 on the surface of the substrate 20 is detected by the electrodes 32 constituting electrode 32 columns extending along the Y-axis and arranged along the X-axis. Further, the Y-coordinate of the fingertip 70 on the surface of the substrate 20 is detected by the electrodes 33 constituting electrode 33 rows extending along the X-axis and arranged along the Y-axis, see ¶ 0194; Fig. 3); and the dummy line extends in a diagonal direction relative to the first direction or the second direction (electrodes 32 and 33 are insulated from each other by disconnecting lines 39 provided between the electrodes 32 and 33. Figure 3 illustrates the disconnecting lines 39 as formed in a diagonal direction relative to the rows of X electrodes 33 and columns Y electrodes 32, see ¶ 0183, 0185; Fig. 3).

As to Claim 7, depending from Claim 6, Jo and Kim fail to teach wherein the dummy line extends in the diagonal direction to cross the connecting portion or the bridge electrode. Sugita teaches wherein the dummy line extends in the diagonal direction to cross the connecting portion or the bridge electrode (Figure 3 illustrates the disconnecting lines 39 as formed in a diagonal direction, e.g. straight line, relative to the rows of X electrodes 33 and columns Y electrodes 32, see ¶ 0183, 0185; Fig. 3; these disconnecting lines 39 divide the metal bridge 35 into metal wiring parts 35a electrically connected to the respective electrodes 32 and metal wiring parts 35b electrically connected to the respective electrodes 33, see ¶ 0182; Fig. 3). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jo and Kim with Sugita to teach wherein the dummy line extends in the diagonal direction to cross the connecting portion or the bridge electrode. The suggestion/motivation would 
As to Claim 9, depending from Claim 8, Jo and Kim fail to teach wherein the dummy line is divided into at least two lines in the dummy region. Sugita teaches wherein the dummy line is divided into at least two lines in the dummy region (two disconnecting lines 39 extending across the metal bridge 35 between (i) each of the electrodes 32, which are arranged along the Y-axis, and (ii) an electrode 33 adjacent to that electrode 32 along the X-axis, see ¶ 0318). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jo and Kim with Sugita to teach wherein the dummy line is divided into at least two lines in the dummy region. The suggestion/motivation would have been in order to divide the metal bridge into metal wiring parts electrically connected to the respective electrodes (see ¶ 0082).
As to Claim 10, depending from Claim 1, Jo and Kim fail to teach wherein the dummy line extends in a diagonal direction relative to the electrode lines. Sugita teaches wherein the dummy line extends in a diagonal direction relative to the electrode lines (Figure 3 illustrates the disconnecting lines 39 as formed in a diagonal direction, e.g. straight line, relative to the rows of X electrodes 33 and columns Y electrodes 32, see ¶ 0183, 0185; Fig. 3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jo and Kim with Sugita to teach wherein the dummy line is divided into at least two lines in the dummy .
8.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2017/0139525 to Jo et al (“Jo”) in view of U.S. Patent Publication 2018/0059837 to Kim et al (“Kim”) in further view of U.S. Patent Publication 2014/0198268 to Sugita et al (“Sugita”) and in further view of WIPO Publication 2016/208660 to Miyazaki (relied upon English Translation).
As to Claim 13, depending from Claim 12, Jo, Kim and Sugita fail to disclose wherein the sensing electrodes include slits therein which are confined by the electrode lines and the connecting patterns neighboring each other. Miyazaki teaches wherein the sensing electrodes include slits therein which are confined by the electrode lines and the connecting patterns neighboring each other (first direction straight portion 632a and 632b [connecting patterns] constitute the slit 632 having a zigzag shape. The electrode portion 631 of the dummy electrode 63 is extending one of the first direction straight portion 632a and the second direction straight portion 632b of the slit 632 as a dividing line [electrode line], see ¶ 0055; Fig. 10).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Jo, Kim and Sugita with Miyazaki to teach wherein the sensing electrodes include slits therein which are confined by the electrode lines and the connecting patterns neighboring each other. The suggestion/motivation would have been in order for the pattern edge .
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONI N GILES whose telephone number is (571)270-7453.  The examiner can normally be reached on Monday-Friday 9 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EBONI N GILES/Examiner, Art Unit 2694  

/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694